UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21073 Bragg Capital Trust (Exact name of registrant as specified in charter) 1031 South Caldwell Street, Suite 200 Charlotte, NC28203 (Address of principal executive offices) (Zip code) 1031 South Caldwell Street, Suite 200 Charlotte, NC28203 (Name and address of agent for service) Registrant's telephone number, including area code: (704) 714-7711 Date of fiscal year end: May 31 Date of reporting period: November 30, 2011 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT Queens Road Value Fund Queens Road Small Cap Value Fund Each a series of the Bragg Capital Trust November 30, 2011 (Unaudited) QUEENS ROAD FUNDS Table of Contents Shareholder Letter 2 Performance Illustration 3 Graphical Illustration 4 Schedules of Investments Queens Road Value Fund 5 Queens Road Small Cap Value Fund 7 Statements of Assets and Liabilities 9 Statements of Operations 10 Statements of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 14 Expense Illustration 19 Additional Information 20 QUEENS ROAD FUNDS SHAREHOLDER LETTER November 30, 2011 (Unaudited) Dear Fellow Shareholders: For the first six months of our fiscal year beginning June 1st, 2011, the Queens Road Value Fund returned -3.38% (vs. -9.09% for the S&P 500/Citi Value Index). During this same period, the Queens Road Small Cap Value Fund returned -6.14% (vs. -12.54% for the Russell 2000 Value Index). Our portfolios performed as expected during this volatile period. During August and September as markets fell dramatically, our funds fell at a much slower rate. Conversely, as markets rallied in October, we trailed significantly. Although past performance does not predict future performance, we believe that our focus on bottom up, fundamental valuations results in a portfolio of securities that will protect capital during periods of extreme pessimism but will trail our benchmarks and peers when markets roar ahead, ignoring risk. Over a full market cycle we hope to outperform our peers and benchmarks, but with less risk as measured by volatility. While there is no assurance we will achieve this objective, historically, this is how the funds have performed. As we have discussed in the past, one of the most critical aspects of our valuation models is our normalization of operating margins. Today operating margins are near all-time highs. As a result, at first glance stocks look inexpensive. However, when we normalize the margin over what we expect to be a full economic cycle, we find valuations seem excessive in many cases. As such, our portfolios continue to hold high levels of cash. The large amount of cash we are holding is not a market-timing call on the direction we think the market will go in the near term. It is the result of our fundamental analysis of individual companies and our desire to invest only when valuations are attractive. We do not like holding high levels of cash, but we dislike making bad investments even more. As always, we appreciate your investment in the Queens Road Funds. Steve Scruggs, CFA Chairman, Portfolio Manager Benton Bragg, CFA President 2 QUEENS ROAD FUNDS PERFORMANCE ILLUSTRATION November 30, 2011 (Unaudited) Queens Road Value Fund Average Annual Total Return For the Periods Ended November 30, 2011 Queens Road Value Fund S&P 500/Citi Value Index Six Month (3.38)% (9.09)% 1 Year 8.68% 5.77% 3 Year 12.31% 11.23% 5 Year (0.88)% (2.85)% Since Inception* 5.50% 3.86% Gross Annual Operating Expense 0.98% ** Queens Road Small Cap Value Fund Average Annual Total Return For the Periods Ended November 30, 2011 Queens Road Small Cap Value Fund Russell 2000 Value Index Six Month (6.14)% (12.54)% 1 Year 2.65% 0.77% 3 Year 17.81% 14.03% 5 Year 4.13% (2.01)% Since Inception* 9.62% 6.14% Gross Annual Operating Expenses 1.28% ** * The Queens Road Value Fund and Queens Road Small Cap Value Fund commenced operations on June 13, 2002. Past performance is not predictive of future performance. The value of shares will fluctuate and will be worth more or less than their original cost at the time of redemption. ** As disclosed in the most recent Prospectus, effective September 28, 2011. 3 QUEENS ROAD FUNDS GRAPHICAL ILLUSTRATION November 30, 2011 (Unaudited) The following charts provide a visual breakdown of the Funds by the industry sectors the underlying securities they represent as a percentage of the portfolio of investments. Queens Road Value Fund Queens Road Small Cap Value Fund 4 QUEENS ROAD VALUE FUND SCHEDULE OF INVESTMENTS As of November 30, 2011 (Unaudited) NUMBER OF SHARES VALUE COMMON STOCKS – 86.0% AEROSPACE & DEFENSE – 2.1% General Dynamics Corp. $ United Technologies Corp. 275,760 540,000 APPAREL, ACCESSORIES & LUXURY GOODS – 1.9% VF Corp. 485,415 ASSET MANAGEMENT & CUSTODY BANKS – 2.9% Bank of New York Mellon Corp./The State Street Corp. T. Rowe Price Group, Inc. 221,364 741,434 BROADCASTING – 2.1% CBS Corp., Class B 533,560 BUILDING PRODUCTS – 0.4% Fortune Brands Home & Security, Inc.* 106,418 COMMUNICATIONS EQUIPMENT – 2.2% Cisco Systems, Inc. 559,200 COMPUTER HARDWARE – 2.6% Dell, Inc.* Hewlett-Packard Co. 195,650 668,450 CONSUMER FINANCE – 1.5% American Express Co. 384,320 DISTILLERS & VINTNERS – 1.3% Beam, Inc. 335,078 ELECTRIC UTILITIES – 9.8% American Electric Power Co., Inc. Duke Energy Corp. Exelon Corp. Progress Energy, Inc. Southern Co./The 368,844 2,478,345 ELECTRONIC COMPONENTS – 1.0% Corning, Inc. 265,400 ENVIRONMENTAL & FACILITIES SERVICES – 1.2% Waste Management, Inc. 313,000 HEALTH CARE EQUIPMENT – 0.6% Covidien PLC $
